Opinion issued May 12, 2015.




                                   In The

                            Court of Appeals
                                  For The

                       First District of Texas
                          ————————————
                           NO. 01-15-00171-CV
                           NO. 01-15-00172-CV
                         ———————————
                IN RE MELISSA A. PULSIPHER, Relator



           Original Proceeding on Petition for Writ of Mandamus


                       MEMORANDUM OPINION

     Relator, Melissa A. Pulsipher, seeks mandamus relief from the January 26,

2015 “Order for Protection of a Child in an Emergency” in cause number

15CP0007, which appointed the Texas Department of Family and Protective

Services (DFPS) as temporary sole managing conservator of her two minor
children, J.O. and A.L.G.1 Pulsipher contends the order was an abuse of discretion

by the trial court because it was issued on the same day that cause number

13CP0049, an earlier termination suit involving the same parties, was dismissed

for having exceeded legislative time limits. Pulsipher argues the children should

have been returned to her because no new evidence existed to support the new

termination case.

      We DENY the petition for writ of mandamus. We dismiss any pending

motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




1
      The underlying cases are In the Interest of J.O. and A.L.G., Children, cause
      number 15CP0007, and In the Interest of J.O. and A.L.G., Children, cause number
      13CP0049, pending in the 306th District Court of Galveston County, Texas, the
      Honorable Anne B. Darring presiding.
                                         2